723 S.E.2d 539 (2012)
STATE of North Carolina
v.
Nakia NICKERSON.
No. 458PA10-2.
Supreme Court of North Carolina.
March 8, 2012.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Ryan McKaig, for Nickerson, Nakia.
James R. Woodall, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 10th of January 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."